Exhibit 10.1

EXECUTION VERSION

UNCONDITIONAL GUARANTY

THIS UNCONDITIONAL GUARANTY (this “Guaranty”) is made as of August 21, 2016, by
Alimentation Couche-Tard Inc., a corporation organized under the laws of the
Province of Quebec, Canada (“Guarantor”), having a notice address of 4204 Boul.
Industriel, Laval, Quebec H7L 0E3, to and for the benefit of CST Brands, Inc., a
Texas corporation (“Beneficiary”), having a notice address of One Valero Way,
Building D, Suite 200, San Antonio, Texas 78249.

RECITALS

A. Concurrently herewith, Beneficiary, Circle K Stores Inc., a Texas corporation
(“CKS”), and Ultra Acquisition Corp., a Delaware corporation (“Ultra” and,
together with CKS, “Circle K”) are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as amended from time to time, the “Merger
Agreement”).

B. Beneficiary’s willingness to enter into the Merger Agreement is expressly
conditioned upon the execution and delivery of this Guaranty by Guarantor.
Guarantor, in consideration of its relationship to Circle K, has agreed to
provide this Guaranty.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees as follows:

1. Guarantor, as primary obligor and not merely as surety, hereby absolutely,
irrevocably and unconditionally guarantees the full and timely performance and
payment when due of each and every obligation of Circle K under the Merger
Agreement (the “Guaranteed Obligations”).

2. This is an unconditional guaranty of performance and not of collection.
Guarantor expressly agrees that its liability under this Guaranty shall be
primary and that in any right of action which may accrue to Beneficiary under
the Merger Agreement, Beneficiary may proceed against Guarantor directly without
having commenced any action against or having obtained any judgment against
Circle K or any permitted assignee of the Merger Agreement or may proceed
against Guarantor and Circle K and/or any permitted assignee of the Merger
Agreement jointly and severally.

3. Guarantor waives and agrees not to assert or to take advantage of (a) any
defense that may arise by reason of the incapacity, lack of authority,
bankruptcy, insolvency or disability of Circle K or any other person or entity;
(b) any defense based upon the failure of the Circle K or any other person or
entity to take any action or refrain from any action; (c) any duty on the part
of Beneficiary to disclose to Guarantor any facts it may now or hereafter know;
(d) promptness, diligence, acceptance or notice of acceptance of this Guaranty;
(e) the invalidity or unenforceability of the Merger Agreement; (f) any defense
based upon a failure to notify Guarantor of any modification



--------------------------------------------------------------------------------

to the Merger Agreement including, without limitation, notice of any extension
of time for performance and/or payment; (g) presentment, demand for payment,
notice of non-performance, default, dishonor and protest, notice of any
Guaranteed Obligations incurred and any defenses which may be available by
virtue of any valuation, stay or moratorium law or similar law now or hereafter
in effect; or (h) any other defense that Guarantor may or might have relating to
its undertakings, liabilities, and obligations hereunder. Guarantor agrees that
the obligations of Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure or delay on the part
of the Beneficiary to assert any claim or demand or to enforce any right or
remedy against Circle K; (ii) any change in the corporate existence, structure
or ownership of the Beneficiary, Circle K, Guarantor or any other person or
entity interested in the transactions contemplated by this Guaranty or the
Merger Agreement; (iii) any change in the time, place or manner of payment of
any of the Guaranteed Obligations or (iv) the adequacy of any other means the
Beneficiary may have of obtaining payment related to any of the Guaranteed
Obligations. If at any time payment under this Guaranty or the Merger Agreement
is rescinded or must be otherwise restored or returned by the Beneficiary upon
the insolvency, bankruptcy or reorganization of the Guarantor, Circle K or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated upon such restoration or return being made by the
Beneficiary, all as though such payment had not been made.

4. Guarantor further agrees that the validity of this Guaranty shall in no way
be terminated, affected, or impaired by reason of Beneficiary’s grant of any
indulgences to Circle K under the Merger Agreement, whether directly or
indirectly, or by reason of the assertion by Beneficiary of any rights or
remedies against Circle K. Guarantor hereby waives all suretyship defenses.

5. Guarantor represents that it has read and understands the Merger Agreement
and, without limitation, the obligations of Circle K to which this Guaranty
applies under the Merger Agreement. Guarantor hereby agrees that this Guaranty
shall remain in full force and effect as to any modification of the Merger
Agreement or any agreement evidencing, securing or otherwise executed in
connection with any of the Guaranteed Obligations, whether or not Guarantor
shall have received notice of or consented to such modification. In addition, no
assignment of the Merger Agreement or any rights or obligations contained
therein contained by Circle K shall operate to extinguish or diminish the
liability of Guarantor under this Guaranty.

6. Guarantor hereby represents and warrants that the this Guaranty has been duly
authorized, executed and delivered by Guarantor and the execution, delivery and
performance of this Guaranty by Guarantor do not and will not (i) conflict with
or result in a breach of any of the terms of Guarantor’s certificate or articles
of incorporation, bylaws or other constituent charter documents, (ii) result in
any breach of, or constitute a default under, any contract or agreement to which
Guarantor is bound, (iii) violate any law or regulation applicable to Guarantor,
or (iv) require Guarantor to obtain or make any consent, approval or
authorization of, or registration, filing or declaration with, any governmental
or regulatory authority or other person. Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the transactions
contemplated hereby and by the Merger Agreement.

 

-2-



--------------------------------------------------------------------------------

7. This Guaranty shall continue in effect until each and every Guaranteed
Obligation is satisfied.

8. This Guaranty may not be amended or modified, or any of its provisions
waived, except by a written instrument signed by Beneficiary and Guarantor.

9. Any notice hereunder shall be in writing and shall be deemed given on the
next business day after the date of delivery, if personally delivered, or on the
fifth day after such notice is placed in the United States or Canadian mail,
postage prepaid, sent by registered or certified mail, return receipt requested,
and addressed to the applicable party hereto at the address set forth in the
introductory paragraph hereof, or to such other address as a party may designate
for itself from time to time for the purpose of receiving notices hereunder by
notice given in the manner aforesaid.

10. This Guaranty shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflicts of laws principles
thereof. If any term or provision of this Guaranty shall be determined to be
illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

11. This Guaranty may be executed in the original or by telecopy or electronic
transmission of a .pdf file containing an executed signature page, in any number
of counterparts, each of which will be deemed to be an original and all of which
together will constitute one and the same instrument.

[Remainder of page intentionally left blank; signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
date first set forth above.

 

ALIMENTATION COUCHE-TARD INC. By:  

/s/ Brian P. Hannasch

  Brian P. Hannasch   President and Chief Executive Officer

 

Accepted as of the date set forth above: CST BRANDS, INC. By:  

/s/ Kimberly S. Lubel

  Kimberly S. Lubel   Chairman and Chief Executive Officer

 

-4-